Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method comprising:
	identifying, by a processor, that an application is being downloaded to a computing device;
	generating an authorization that regulates data that can be used by the application;
	prompting a user to select a first set of addendums for the authorization, wherein the first set of addendums indicate specific data that can be used by the application;
	receiving a request from the application to access a first specific datum; 
	determining whether the application is authorized to access the first specific datum;
	identifying that a second application is being downloaded to the computing device;
	generating a second authorization that regulates data that can be used by the second application, wherein generating the second authorization comprises:
		identifying that the application and the second application are type-related, and
		populating the second authorization with the first set of addendums;
	prompting the user to select a second set of addendums for the second authorization, wherein the second set of addendums indicate specific data that can be used by the second application;
	receiving a second request from the second application to access a second specific datum; and
determining whether the second application is authorized to access the second specific datum.

2.	(Original) The method of claim 1, wherein determining whether the application is authorized to access the first specific datum comprises:
	analyzing the authorization with the first set of addendums;
	identifying the indicated specific data that can be used by the application, wherein the indicated specific data includes the first specific datum; and
	allowing the application access to the first specific datum.

3.	(Original) The method of claim 2, further comprising:
	recording an indication of the application access to the first specific datum on a shared archive, wherein the shared archive includes two or more networked devices, and wherein the shared archive includes a replication of the indication on each of the two or more networked devices.

4.	(Original) The method of claim 1, wherein determining whether the application is authorized to access the first specific datum comprises:
	analyzing the authorization with the first set of addendums;
	identifying the indicated specific data that can be used by the application, wherein the indicated specific data excludes the first specific datum; and
	prohibiting the application from accessing the first specific datum.

5.	(Currently Amended) The method of claim 4, further comprising:
	receiving another request from the application to access the first specific datum;
	identifying that that the application was previously prohibited from accessing the first specific datum; and
	deactivating the application.

6.	(Cancelled)

7.	(Cancelled)
	
8.	(Currently Amended) A system comprising:
	a memory; and
	a processor in communication with the memory, the processor being configured to perform operations comprising:
	identifying, by a processor, that an application is being downloaded to a computing device;
	generating an authorization that regulates data that can be used by the application;
	prompting a user to select a first set of addendums for the authorization, wherein the first set of addendums indicate specific data that can be used by the application;
	receiving a request from the application to access a first specific datum; 
	determining whether the application is authorized to access the first specific datum;
	identifying that a second application is being downloaded to the computing device;
	generating a second authorization that regulates data that can be used by the second application, wherein generating the second authorization comprises:
		identifying that the application and the second application are type-related, and
		populating the second authorization with the first set of addendums;
	prompting the user to select a second set of addendums for the second authorization, wherein the second set of addendums indicate specific data that can be used by the second application;
	receiving a second request from the second application to access a second specific datum; and
	determining whether the second application is authorized to access the second specific datum.


	analyzing the authorization with the first set of addendums;
	identifying the indicated specific data that can be used by the application, wherein the indicated specific data includes the first specific datum; and
	allowing the application access to the first specific datum.

10.	(Original) The system of claim 9, wherein the operations further comprise:
	recording an indication of the application access to the first specific datum on a shared archive, wherein the shared archive includes two or more networked devices, and wherein the shared archive includes a replication of the indication on each of the two or more networked devices.

11.	(Original) The system of claim 8, wherein determining whether the application is authorized to access the first specific datum comprises:
	analyzing the authorization with the first set of addendums;
	identifying the indicated specific data that can be used by the application, wherein the indicated specific data excludes the first specific datum; and
	prohibiting the application from accessing the first specific datum.

12.	(Currently Amended) The system of claim 11, wherein the operations further comprise:
	receiving another request from the application to access the first specific datum;
	identifying that that the application was previously prohibited from accessing the first specific datum; and
	deactivating the application.

13.	(Cancelled)

14.	(Cancelled) 

15.	(Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method, the method comprising:
	identifying, by a processor, that an application is being downloaded to a computing device;
	generating an authorization that regulates data that can be used by the application;
	prompting a user to select a first set of addendums for the authorization, wherein the first set of addendums indicate specific data that can be used by the application;
	receiving a request from the application to access a first specific datum; and
	determining whether the application is authorized to access the first specific datum;
	identifying that a second application is being downloaded to the computing device;
	generating a second authorization that regulates data that can be used by the second application, wherein generating the second authorization comprises:
		identifying that the application and the second application are type-related, and
		populating the second authorization with the first set of addendums;
	prompting the user to select a second set of addendums for the second authorization, wherein the second set of addendums indicate specific data that can be used by the second application;
	receiving a second request from the second application to access a second specific datum; and
	determining whether the second application is authorized to access the second specific datum.

16.	(Original) The method of claim 15, wherein determining whether the application is authorized to access the first specific datum comprises:
	analyzing the authorization with the first set of addendums;

	allowing the application access to the first specific datum.

17.	(Original) The method of claim 16, further comprising:
	recording an indication of the application access to the first specific datum on a shared archive, wherein the shared archive includes two or more networked devices, and wherein the shared archive includes a replication of the indication on each of the two or more networked devices.

18.	(Original) The method of claim 15, wherein determining whether the application is authorized to access the first specific datum comprises:
	analyzing the authorization with the first set of addendums;
	identifying the indicated specific data that can be used by the application, wherein the indicated specific data excludes the first specific datum; and
	prohibiting the application from accessing the first specific datum.

19.	(Currently Amend) The method of claim 18, further comprising:
	receiving another request from the application to access the first specific datum;
	identifying that that the application was previously prohibited from accessing the first specific datum; and
	deactivating the application.

20.	(Cancelled)

Reasons for Allowance
The prior art of record (in particular, the combination of Kong et al. US Pub. No.: 20170032143 A1, in view of Sirianni et al. US Pub. No.: 2020/0233938 A1 does not disclose, with respect to independent claims 1, 8 and 15, “ identifying that a second application is being downloaded to the computing device; generating a second authorization that regulates data that can be used by the second application, wherein generating the second authorization comprises: identifying that the application and the second application are type-related, and populating the second authorization with the first set of addendums; prompting the user to select a second set of addendums for the second authorization, wherein the second set of addendums indicate specific data that can be used by the second application; receiving a second request from the second application to access a second specific datum; and determining whether the second application is authorized to access the second specific datum” as claimed. Rather, Kong discloses: computing system with privacy control mechanism and method of operation thereof.  Similarly, Sirianni discloses: Permission request system and method.  Accordingly, claims 1-5, 8-12 and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433